Mr. Justice Figueras
delivered the opinion of the court.
This case originated in the Municipal Court of San Ger-mán and thence when on appeal taken by the defendant Es-meraldo Vélez, to the District Court of Mayagfiez. Upon a trial having been held in the latter court he was found guilty of a crime against the electoral franchise and was sentenced on February 1, 1907, to pay a fine of $50, or in default thereof, to suffer imprisonment for one month, and to pay the costs.
An appeal was also taken from this judgment. But no bill of exceptions, statement of facts, or even a brief, has been filed in this Supreme Court.
The judgment conforms to the provisions of section 322 of the Code of. Criminal Procedure, and the record does not show that any material error has been committed.
*201For this reason the judgment appealed from should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernández, MaeLeary and Wolf concurred.